Citation Nr: 0822738	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio




THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1961 to December 
1963. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which denied increased ratings for varicose veins and 
residuals of left lower base pulmonary infarction, and 
entitlement to TDIU.  In March 2004, the Board denied an 
increased rating for varicose veins and remanded the 
remaining two issues for additional development.  

In August 2005, the Board denied an increased rating for 
residuals of left lower base pulmonary infarction and TDIU, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
August 2006, the Court granted a Joint Motion for Remand of 
the August 2005 Board decision only as to the TDIU claim (the 
Parties agreed that the claim for an increased rating for 
residuals of left lower base pulmonary infarction had been 
abandoned).  The Board remanded the appeal for additional 
development in December 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's service-connected disabilities include 
varicose veins of the left leg; rated 40 percent disabling, 
and pulmonary infarction, left lower base with pleural 
effusion rated 10 percent disabling.  The combined rating is 
50 percent.  

3.  The veteran has a GED and has approximately 30 years of 
occupational experience as a machinist and tool maker; he 
reportedly last worked full-time in 1995.  

4.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  

CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim of entitlement to 
TDIU, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in August 2002 and January 2007 
were sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the latter correspondence was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in April 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the December 2006 Board remand and the January 2007 
notice letter included an explanation as to the evidence 
necessary to establish entitlement to TDIU.  The veteran was 
also notified of what information and evidence that VA will 
seek to provide; what information and evidence the veteran 
was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he was 
unemployable due to his service-connected disabilities; of 
what evidence was necessary to establish entitlement to TDIU, 
and why the current evidence was insufficient to award the 
benefits sought.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  While the veteran has a single disability 
rated 40 percent disabling, he does not have a combined 
rating of 70 percent or more.  His combined rating is 50 
percent.  Therefore, he does not meet the threshold 
requirements for TDIU.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has not been 
hospitalized for any problems related to his pulmonary 
infarction or varicose veins in over 30 years and, other than 
for examination purposes, has not been seen by VA for any 
problems related to his service-connected disabilities in 
more than 10 years.  

While the veteran reports increased pain and discomfort in 
his left leg, the medical evidence of record showed no 
significant change or worsening of his left leg symptoms at 
any time during the pendency of this appeal.  On the most 
recent VA examination in 2003, there was some stasis, edema, 
and decreased sensation in his left leg, but no evidence of 
ulcerations, eczema, or subcutaneous induration.  His only 
other service-connected disability, pulmonary infarction with 
pleural effusion, has been stable for many years.  

The Board is cognizant that the veteran was found to be 
unemployable by the Social Security Administration in 1998.  
However, his unemployability was due to a back disability 
from an industrial accident in 1996.  See also VA 
Counseling/Evaluation/Rehabilitation Folder.  The evidence 
shows that the veteran has additional nonservice-connected 
disabilities, including a left shoulder disability, COPD and 
hypertension which also have some effect on his 
employability.  However, there is no competent evidence which 
shows that his service-connected disabilities, alone, renders 
him unemployable.  See e.g., February 2003 VA pulmonary 
clinic examination; see also September 2002 VA Form 21-4192 
(Request for Employment Information in Connection with Claim 
for Disability Benefits)).

The Board has considered the lay statements from various 
friends and family members concerning their observations of 
the veteran's difficulties due to his multiple medical 
problems.  However, as laypeople, they are not competent to 
offer a medical opinion as to the degree of severity of his 
service-connected disabilities.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, alone, renders him unable to secure or follow a 
substantially gainful employment.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


